PIVARNIK, Justice,
dissenting.
I object to this Court entering an order authorizing the State Public Defender to intervene in local juvenile matters in a very limited and restrictive manner. The lending by this Court of its power to intervene *469in this very limited manner will do nothing to aid local juvenile judges and the other areas of county government to face its responsibilities in this very difficult and complex problem. Rather, it will frustrate it. This Order includes not only status offenders and children in need of services; it includes juvenile delinquents who have been apprehended and are before the juvenile court because of their involvement in a whole range of violations and illegal acts that include the most violent ones. The purpose of the juvenile system is to attempt to reach children under eighteen (18) and, by special handling and direction, turn them from the path they have taken before they enter the system as adult criminals. It should be noted the juvenile system is responsible for turning many of these young people in the right direction and helping them become useful citizens in our society. Unfortunately, it is not true of all of them. This brings up the other duty and responsibility of a juvenile judge and that is to protect society from the violence that is just as real when coming from a fifteen year-old as it is from a thirty-five year-old. The point is that these judges and their probation staff, with the aid of all other agencies in the county, must try to see the difference and do what is humanly possible to recognize all of these responsibilities and come up with an answer. There are many serious, difficult decisions which must be made day-to-day by these juvenile judges in determining what course to take in each case. Temporary detention of the juvenile is just one of these decisions. The responsibility for providing proper and acceptable detention is shared with the judge by the county council, who must look at this financial need as well as all other needs of the county. All of these people want to do the right thing but not all of them have the funds to provide facilities which would meet federal standards as expressed in the reports filed with us requesting this order. Most counties cannot afford to build an institution costing hundreds of thousands, or perhaps millions, of dollars to be used by a very small percentage of the juveniles in the county. This is a project more properly addressed by the executive and legislative branches than by the judiciary. These reports, and the order this Court proposes to issue, suggest the legislative and executive branches have been concerned with meeting the problem of providing the necessary detention facilities in all areas of the State, whether they be in-county or regional. These facilities have not yet been provided. In the meantime, the day-to-day problems of handling juvenile matters in the society of the local counties goes on. I think it is a mistake for the Indiana Supreme Court to order its Public Defender to go into the local communities with a single mission. That mission is to do nothing more than go into the counties, order that juveniles detained there, for whatever reason, be put back on the streets, and then leave town. It would do nothing to aid local courts and county councils, probation departments, and social service agencies in the handling of all of the other problems involved with the total program. I am not suggesting this Court is not concerned with the illegal detention of juveniles or anyone else in this State. I am suggesting we do not have sufficient showing to distrust the good judgment of the local juvenile judges and other county agencies to justify our interference in this very limited manner.
I cannot endorse the proposed order, and dissent to its entry.